ROSSMAN, P. J.,
dissenting.
Because SAIF sought to assert that an out-of-state employer was responsible for claimant’s injury, SAIF’s “disclaimer of responsibility” was, for all practical purposes, a denial of the claim, and I would hold that it triggered claimant’s right to seek a hearing pursuant to ORS 656.319. Because claimant’s only chance for compensation was from SAIF, when SAIF withdrew its disclaimer of responsibility, claimant prevailed. Claimant’s attorney was instrumental in securing the withdrawal of SAIF’s disclaimer of responsibility and in obtaining compensation for claimant, and I would hold that claimant is therefore entitled to insurer-paid attorney fees under ORS 656.386(1). See SAIF v. Allen, 124 Or App 183, 861 P2d 1018 (1993).